DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the orifices (claims 1, 29 and 31) and perforated sheet of aluminum (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because of the following:
Figs. 3, 6-7, 17, 20, 22, 24 -27, 53, 69 and 83:  Each figure includes at least one reference numeral that fails to include an associated lead line.  It noted that a reference numeral placed directly on the element in which it is referencing may instead be underlined. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities:  
Regarding claim 1: Line 10, the limitation “the device” lacks sufficient antecedent basis.  Examiner suggests amending the limitation to recite --the gutter guard device--.
Regarding claim 11: Line 2, it appears the limitation “the at least grooves” should be --the at least one groove--.
Regarding claim 16: Line 2, it appears the limitation “the at least grooves” should be --the at least one groove--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11-12, 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4: The limitation “the bridge portion” lacks sufficient antecedent basis.
With regard to claim 6: It’s unclear as to what element having a 3-dimensional geometry is being referred to.

With regard to claim 27: The limitation “the at least one barricade” lacks sufficient antecedent basis.  It appears the claim should instead be dependent upon claim 24 instead of claim 23.
With regard to claim 30: Line 3, it appears the limitation “at least one irregular groove” should be --the at least one irregular groove--.  Lines 4-5, it appears each instance of the limitation “the at least one groove” lacks sufficient antecedent basis.  It appears the limitation should instead be directed to --the at least one irregular groove--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 22-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knittel (US 5,010,696).
With regard to claim 1: Knittel discloses a gutter guard device (figs. 1-3) comprising: 
a bridge member (14) composed of a decking material having a plurality of orifices (14e’), and having a roof side (A) and an opposing gutter lip side (B) (fig. 1); 
at least one groove (14b or junction between grooves 14b forming inverted groove(s)) disposed in the decking material altering a profile of the deck material to outline a 3-dimensional geometry that spans the bridge member from a proximal end of the bridge member's roof side (A) to a proximal end of the bridge member's gutter lip side (B) (fig. 1); 

a gutter attachment member (N) configured to attach to the gutter lip side (B) of the bridge member (B) (fig. 1);
wherein the 3-dimensional geometry of the at least one groove (14b or junction between grooves 14b forming inverted groove(s)) enables the device to be self-supporting (fig. 1).  

    PNG
    media_image1.png
    677
    695
    media_image1.png
    Greyscale

Fig. 1: Knittel (US 5,010,696)
With regard to claim 2: Knittel discloses that the at least one groove (junction between grooves 14b forming inverted groove(s)) forms an inverted channel across the bridge member (14) (fig. 1).  
With regard to claim 3: Knittel discloses that a plane of a top surface (peak) of the at least one groove is at an inclination or declination to a plane of the decking material (fig. 1).  
With regard to claim 4: Knittel discloses that the at least one groove (14b or junction between grooves 14b forming inverted groove(s)) is attached to the bridge member (14) (fig. 1).  
With regard to claim 5: Knittel discloses that the at least one groove (14b or junction between grooves 14b forming inverted groove(s)) is irregular, having a cross-sectional profile that is not constant along a major axis of the at least one groove (fig. 1).  
With regard to claim 6: Knittel discloses the 3-dimensional geometry of the bridge member (14) in plan view is a polygon (fig. 1). 
With regard to claim 7: Knittel discloses a first cross-sectional profile (vertical cross-section at 14b) of the at least one groove has a shape of at least one of a triangle, dip, and V (fig. 1).  
With regard to claim 8: Knittel discloses a second cross-sectional profile (vertical cross section at 14d) of the at least one groove has a different shape than the first cross-sectional profile's shape (figs. 1-3).  
With regard to claim 9: A second cross-sectional profile (vertical cross section at 14d)  of the at least one groove of Knittel has a different size than a size of the first cross-sectional profile's (vertical cross-section at 14b) shape (figs. 1-3).  
With regard to claim 10: Knittel discloses a first groove (14b) of the at least one groove is in a reversed orientation to a second groove (junction between grooves 14b forming inverted groove(s))  of the at least one groove (fig. 1).  
With regard to claim 11: Knittel discloses a first groove (X) of the at least one groove is adjacent and displaced a first distance from a second groove (Y) of the at least one grooves to form a first set of grooves, the first set of grooves being displaced from a different set of grooves (L) by a second different distance (fig. 1).  
With regard to claim 12: Knittel discloses that the first set (X, Y) and the different set of grooves (L, inverse grooves) are in reverse orientation to each other (fig. 1), wherein the first set opens upward and different set opens downward (fig. 1).
With regard to claim 13: Knittel discloses a crease (fold at 14a) disposed in the decking material in the gutter lip side (B) of the bridge member (14), the crease extending partially across the bridge member (14) and compensating for the at least one groove's use of the decking material (fig. 1).  
With regard to claim 14: Knittel discloses that the crease (fold at 14a) outlines a polygonal shape (fig. 1).  
With regard to claim 22: Knittel discloses that the at least one groove (14b or junction between grooves 14b forming inverted groove(s)) is a plurality of grooves.  
With regard to claim 23: A first groove of the at least one groove of Knittel at the roof side has a different height than a second groove of the at least one groove at 14e’ (fig. 2).  
With regard to claim 24: Knittel discloses at least one barricade disposed in the bridge member (14A) (figs. 1-2).  
With regard to claim 25: Knittel discloses that the at least one barricade (14A or additional fastener) has a polygon (figs. 1-2).  
With regard to claim 26: Knittel discloses that the at least one barricade is a plurality of barricades (14A and 14g) (figs. 1-2).  
With regard to claim 27: Knittel discloses the at least one barricade (additional fastener) is not made from bridge member's decking material. 
With regard to claim 28: Knittel discloses that the at least one of the roof attachment member and gutter attachment member have a receiving center (opening receiving respective attachment member) configured for securing the bridge member to the respective attachment member (figs. 1-2).  
With regard to claim 29: Knittel discloses that a gutter guard device (figs. 1-3), comprising: 

at least one irregular groove (14b) disposed in the decking material and having a length that extends at least partially from the roof side (A) to the opposing gutter lip side (B) of the decking material (fig. 1); 
a roof attachment member (M) configured to attach to the roof side of the bridge member (fig. 1); and 
a gutter attachment member (N) configured to attach to the gutter lip side of the bridge member (fig. 1);
wherein the at least one irregular groove (14b), has a three-dimensional profile along the length, and the three-dimensional profile is varied at different locations of the length (fig. 1); and, 
wherein the at least one irregular groove (14b) enables the device to be self-supporting (fig. 1).  
With regard to claim 30:  Knittel discloses that the decking material has a center plane (extending along parallel to the top of the decking material) (fig. 1); and the three-dimensional profile of the at least one irregular groove (14b) extends below the center plane along a first portion (at 14d) of the length of the at least one irregular groove and extends below the center plane along a second portion (at 14ef) of the length of the at least one groove (14b) (figs. 1-2).  
With regard to claim 31: Knittel discloses a gutter guard device (fig. 1), comprising:  Page 45 of 47Attorney Docket No. 1190P0014US(14) 
a bridge member (14) having a decking material, the decking material having a plurality of orifices, and a roof side and an opposing gutter lip side (figs. 1-2); and, 
at least one irregular groove (14b) disposed in the decking material and having a length that extends from the roof side (A) to the opposing gutter lip side (B) of the decking material (figs. 1-2); 
wherein the at least one irregular groove (14b), has a three-dimensional profile along the length, and the three-dimensional profile is varied at different locations of the length (figs. 1-2); and, 

With regard to claim 32: Knittel discloses that the decking material has a center plane (extending along parallel to the top of the decking material) (figs. 1-2); and 
the three-dimensional profile of the at least one irregular groove (14b) extends below the center plane along a first portion of the length of the at least one irregular groove (14b) and extends below the center plane along a second portion (at 14ef) of the length of the at least one groove (14b) (figs. 1-2).


Claim(s) 1-8, 13-14, 18-20, 22-23, 28-29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenney (US 2015/0225959).
With regard to claim 1: Lenney discloses a gutter guard device comprising: 
a bridge member (135) composed of a decking material having a plurality of orifices, and having a roof side (at 115) and an opposing gutter lip side (at 125) (fig. 1A); 
at least one groove (112, corrugations) disposed in the decking material altering a profile of the deck material to outline a 3-dimensional geometry that spans the bridge member from a proximal end of the bridge member's roof side to a proximal end of the bridge member's gutter lip side (figs. 1A-1B); 
a roof attachment member (115) configured to attach to the roof side of the bridge member (par. 0024; fig. 1A); and 
a gutter attachment member (125) configured to attach to the gutter lip side of the bridge member (par. 0024; claim 1 and fig. 1A);
wherein the 3-dimensional geometry of the at least one groove enables the device to be self-supporting (fig. 1A; par. 0027).  
With regard to claim 2: Lenney discloses that the at least one groove (under one of corrugation 112 peaks) forms an inverted channel across the bridge member (135) (fig. 1A).  
With regard to claim 3: Lenney discloses a plane of a top surface of the at least one groove (112) is at an inclination or declination (at 145) to a plane of the decking material (fig. 1A).  
With regard to claim 4: Lenney discloses that the at least one groove (112) is attached to the bridge portion (fig. 1A).  
With regard to claim 5: Lenney discloses that the at least one groove (112) is irregular when transitioning to a different slope, having a cross-sectional profile that is not constant along a major axis of the at least one groove (fig. 1).  
With regard to claim 6: Lenney discloses that the 3-dimensional geometry of the bridge member is a polygon (figs. 1A-1B). 
With regard to claim 7: Lenney discloses that a first cross-sectional profile of the at least one groove has a shape of at least one of a triangle, sinusoid, dip, and V (figs. 1A-1B).  
With regard to claim 8: A second cross-sectional profile (vertical cross section) of the at least one groove of Lenney has a different shape than the first cross-sectional profile's shape (figs. 1A-1B).  
With regard to claim 13: Lenney discloses a crease (at 145) disposed in the decking material in the gutter lip side of the bridge member, the crease extending partially across the bridge member and compensating for the at least one groove's use of the decking material (fig. 1A).  
With regard to claim 14: Lenney discloses that the crease (at 145) outlines a polygonal shape (fig. 1A).  
With regard to claim 18: Lenney discloses that the bridge member (135) is a mesh material that allows fluid flow, but prevents unwanted debris from passing therethrough (abstract).  The mesh of Lenney is considered functionally equivalent to the claimed micro-mesh material.  
With regard to claim 19: The mesh material of Lenney is considered pre-tensioned as mesh comprises corrugations that are formed my pressing or pressing (par. 0027), therefore tightening the strands allowing for self-supporting structure.
With regard to claim 20: The mesh material of Lenney includes inter-woven diagonal strands of material at 145 (see fig. 1A).  
With regard to claim 22: Lenney discloses that the at least one groove (112) is a plurality of grooves (fig. 1A).  
With regard to claim 23: Lenney discloses  a first groove (extending substantially horizontal) of the at least one groove (112) adjacent the roof attachment member (115) has a different height than a second groove of the at least one groove (112) at the trough (145) (fig. 1A).  
With regard to claim 28: Lenney discloses the roof attachment member (115) have a receiving center (groove) configured for securing the bridge member to the respective attachment member (fig. 1A).  
With regard to claim 29: Lenney discloses a gutter guard device, comprising: 
a bridge member (135) having a decking material, the decking material having a plurality of orifices, and a roof side (at 115) and an opposing gutter lip side (at 125) (fig. 1A); 
at least one irregular groove (112, corrugations)disposed in the decking material and having a length that extends at least partially from the roof side to the opposing gutter lip side of the decking material (figs. 1A-1B); 
a roof attachment member (115) configured to attach to the roof side of the bridge member (par. 0024; fig. 1A); and 
a gutter attachment member (125) configured to attach to the gutter lip side of the bridge member (par. 0024; claim 1 and fig. 1A);
wherein the at least one irregular groove (112), has a three-dimensional profile along the length, and the three-dimensional profile is varied at different locations of the length (fig. 1A); and, 
wherein the at least one irregular groove (112) enables the device to be self-supporting.  
With regard to claim 31: Lenny disclose a gutter guard device, comprising:  Page 45 of 47Attorney Docket No. 1190P0014US(14) 

at least one irregular groove (112, corrugations) disposed in the decking material and having a length that extends from the roof side to the opposing gutter lip side of the decking material (figs. 1A-1B); 
wherein the at least one irregular groove (112), has a three-dimensional profile along the length, and the three-dimensional profile is varied at different locations of the length (fig. 1A); and, 
wherein the at least one irregular groove (112) enables the device to be self-supporting (fig. 1A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenney (US 2015/0225959 A1).
With regard to claim 21: Lenney discloses that the bridge member is a perforated metal (par. 0008), but does not disclose that the metal is aluminum.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available metal materials that is durable an lightweight. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of each dependent claim directed to a gutter guard device including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to gutter guards or screens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633